                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW MEXICO

In re:
                                                            Chapter 11
ROMAN CATHOLIC CHURCH OF THE
ARCHDIOCESE OF SANTA FE, a New Mexico                       Case No. 18-13027-t11
corporation sole,

                Debtor-in-Possession.


          NOTICE OF OBJECTION DEADLINE FOR THE FIRST INTERIM FEE
                 APPLICATION OF ELSAESSER ANDERSON CHTD.
                 ATTORNEYS FOR THE DEBTOR-IN-POSSESSION


  On August 19, 2019, Elsaesser Anderson, Chtd, bankruptcy attorneys for the Roman Catholic
  Church of the Archdiocese of Santa Fe, the Debtor herein, filed their First Interim Fee
  Application of Elsaesser Anderson Chtd. Attorneys for the Debtor-in-Possession [Docket
  #221](the “Application”), for allowance and payment of compensation, pursuant to 11 U.S.C.
  §§330, 331 and 503(b) for work performed from December 3, 2019 through June 30, 2019
  (“First Application Period”), and to authorize the Debtor to pay the unpaid balance of approved
  compensation.

  In the Application, Debtor requests that the Court (1) grant approval of compensation to
  Elsaesser Anderson Chtd. for the First Application Period in the total amount of $247,395.38,
  consisting of $244,388.75 in professional fees and $3,006.63 in costs, (2) authorize applicant to
  apply funds in trust ($8,765.21) to the unpaid balance; and (3) authorize payment of the unpaid
  balance of approved compensation. The Application can be inspected at the Office of the Clerk,
  Pete V. Domenici, U.S. Courthouse, 333 Lomas Blvd. NW, Suite 360, Albuquerque, NM
  87102.

  Any party who objects to the Application must file their objection with the Clerk of the United
  States Bankruptcy Court for the District of New Mexico within 21 days after the date of
  mailing of this notice, plus three days because this notice is served by mail, for a total of 24
  days, and serve a copy of the objection on Elsaesser Anderson Chtd. (Bruce A. Anderson), at the
  address given below. Objections must be filed electronically to the extent required by New
  Mexico Local Bankruptcy Rule 5005-2. The Clerk’s mailing address (for use if electronic filing
  is not required) is Pete V. Domenici U.S. Courthouse, 333 Lomas Blvd. NW, Suite 360,
  Albuquerque, NM 87102. If any objections are timely filed, a hearing will be held on notice only
  to counsel for the Debtor and objecting parties. If no objections are timely filed, an order
  granting the Application will be presented for entry without a hearing or further notice.

  NOTICE OF OBJECTION DEADLINE FOR FIRST INTERIM FEE APPLICATION OF
  ELSAESSER ANDERSON CHTD., ATTORNEYS FOR THE DEBTOR-IN-POSSESSION -1


 Case 18-13027-t11       Doc 232     Filed 08/20/19     Entered 08/20/19 16:26:21 Page 1 of 23
Date of Mailing: August 20, 2019



                                       /s/ Bruce A. Anderson
                                       Ford Elsaesser
                                       Bruce A. Anderson
                                       ELSAESSER ANDERSON, CHTD.
                                       320 East Neider Avenue, Suite 102
                                       Coeur d'Alene, ID 83815
                                       (208) 667-2900
                                       Fax: (208) 667-2150
                                       ford@eaidaho.com
                                       brucea@eaidaho.com
                                       katie@eaidaho.com

                                       -and-

                                       /s/ Thomas D. Walker
                                       Thomas D. Walker
                                       WALKER & ASSOCIATES, P.C.
                                       500 Marquette N.W., Suite 650
                                       Albuquerque, NM 87102
                                       (505) 766-9272
                                       Fax: (505) 772-9287
                                       twalker@walkerlawpc.com

                                       Counsel for Debtor-in-Possession


 I hereby certify that on August 20, 2019 a copy of the foregoing Notice was mailed by first
 class United States mail, postage prepaid, to all persons listed on the mailing matrix kept by the
 Clerk of the Bankruptcy Court, a copy of which is attached to the original of this Notice that
 will be filed with the Clerk.


                                               s/filed electronically 8/20/2019
                                               Stephanie L. Schaeffer




NOTICE OF OBJECTION DEADLINE FOR FIRST INTERIM FEE APPLICATION OF
ELSAESSER ANDERSON CHTD., ATTORNEYS FOR THE DEBTOR-IN-POSSESSION -2


Case 18-13027-t11       Doc 232     Filed 08/20/19     Entered 08/20/19 16:26:21 Page 2 of 23
Label Matrix for local noticing                    Bank of America, N.A.                          REDW, LLC, CPAs
1084-1                                             c/o Robert J. Miller and Khaled Tarazi         Albuquerque, NM
Case 18-13027-t11                                  Bryan Cave Leighton Paisner LLP
District of New Mexico                             Two North Central Avenue, Suite 2100
Albuquerque                                        Phoenix, AZ 85004-4533
Mon Aug 19 14:58:23 MDT 2019
Roman Catholic Church of the Archdiocese of        State of New Mexico, Workers Compensation Ad   United States Bankruptcy Court
4000 St. Josephs Place NW                          P.O. Box 27198                                 333 Lomas Blvd. NW, Suite 360
Albuquerque, NM 87120-1714                         2410 Centre Ave. SE                            Albuquerque, NM 87102-2275
                                                   Albuquerque, NM 87106-4190


Adjusting Alternatives, LLC                        Bank of America                                Bank of America, N.A.
PO Box 14710                                       PO Box 15731                                   c/o Khaled Tarazi
Albuquerque, NM 87191-4710                         Wilmington, DE 19886-5731                      Bryan Cave Leighton Paisner LLP
                                                                                                  Two N. Central Ave., Ste. 2100
                                                                                                  Phoenix, AZ 85004-4533

Benito Garcia                                      Candelaria Lopez                               Catherine Collins
1307 New Mexico Ave.                               124 Santa Ana Road                             Kevin R. Korte
Las Vegas, NM 87701-3341                           Bernalillo, NM 87004-6264                      Prince, Schmidt, Korte & Baca, LLP
                                                                                                  2905 Rodeo Park Drive East, Building 2
                                                                                                  Santa Fe, NM 87505-6313

Catherine Collins                                  Catholic Mutual Society of America             Christine B. Romero
c/o Prince, Schmidt Korte & Baca, LLP              4060 St. Joseph Place                          c/o Pierre Levy of O’Friel and Levy
2905 Rodeo Park Drive East, Bld 2                  Rooms 135                                      PO Box 2084
Santa Fe, NM 87505-6313                            Albuquerque, NM 87120-1714                     Santa Fe, NM 87504-2084


Christine Romero                                   Church of Ascension                            Church of the Incarnation
644 Don Gaspar Ave.                                2150 Raymac SW                                 2309 Monterrey Road NE
Santa Fe, NM 87505-2666                            Albuquerque, NM 87105-6841                     Rio Rancho, NM 87144-5579



Claimant C.M.                                      Claimant D.G.                                  Claimant J.N.
Tinkler Law Firm                                   Tinkler Law Firm                               Tinkler Law Firm
309 Johnson Street                                 309 Johnson Street                             309 Johnson Street
Santa Fe, NM 87501-1828                            Santa Fe, NM 87501-1828                        Santa Fe, NM 87501-1828


Claimants                                          Congregation Blessed Sacrament, Province St.   Congregation of Blessed Sacrament Father
c/o Tinkler Law Firm                               Ulmer & Berne LLP                              c/o Law Offices of Jeffrey E. Jones
309 Johnson Street                                 1660 West 2nd St., Suite 1100                  PO Box 23450
Santa Fe, NM 87501-1828                            Cleveland, OH 44113-1406                       Santa Fe, NM 87502-3450


Cristo Rey Parish                                  Cynthia A. Buckner                             Dessie Montoya-Soto, Inc.
1120 Canyon Road                                   10215 Central Ave NW                           4060 St. Joseph Place
Santa Fe, NM 87501-6188                            Albuquerque, NM 87121-7626                     Rooms 234
                                                                                                  Albuquerque, NM 87120-1714


Diocese of Gallup                                  Dominican Ecclesial Institute                  El Santuario de Chimayo
503 W Highway 66                                   4060 St. Joseph Place                          15 Santuario Drive
Gallup, NM 87301-6418                              Room 232B                                      Chimayo, NM 87522
                                                   Albuquerque, NM 87120-1714
              Case 18-13027-t11               Doc 232   Filed 08/20/19          Entered 08/20/19 16:26:21 Page 3 of 23
Elizabeth Hardin-Burrola                       Emma Banuelos                                 Estancia Valley Catholic Parish
P.O. Box 178                                   240 County Road 303                           PO Box 129
Gallup, NM 87305-0178                          Seminole, TX 79360-5959                       Moriarty, NM 87035-0129



Estate of Robert B. Garcia                     Former Priest Marvin Archuleta                George Garcia
Donald Garcia, PR and Eilsea Garcia            c/o Sons of the Holy Family                   4060 St. Joseph Place
928 Nicole Place                               801 Locust Place NE, Apt. 1018                Rooms 150
Santa Fe, NM 87505-0731                        Albuquerque, NM 87102-1652                    Albuquerque, NM 87120-1714


Hilda Hidalgo                                  Holy Child                                    Holy Cross
121 Tafoya Road                                PO Box 130                                    PO Box 1228
Belen, NM 87002-4123                           Tijeras, NM 87059-0130                        Santa Cruz, NM 87567-1228



Holy Cross Catholic School                     Holy Family                                   Holy Family - Chimayo
PO Box 1260                                    PO Box 12127                                  PO Box 235
Santa Cruz, NM 87567-1260                      Albuquerque, NM 87195-0127                    Chimayo, NM 87522-0235



Holy Family - St. Joseph                       Holy Family Church                            Holy Ghost
PO Box 37                                      355 Chicosa Street                            833 Arizona Street SE
Roy, NM 87743-0037                             Roy, NM 87743                                 Albuquerque, NM 87108-4823



Immaculate Conception                          Immaculate Conception - Cimarron              Immaculate Conception - Las Vegas
619 Copper Avenue NW                           440 W. 18th Street                            811 6th Street
Albuquerque, NM 87102-3140                     Cimarron, NM 87714-9672                       Las Vegas, NM 87701-4305



Immaculate Conception - Tome                   Immaculate Heart of Mary                      Jane Doe I
PO Box 100                                     3700 Canyon Road                              c/o Brad D. Hall
Tome, NM 87060-0100                            Los Alamos, NM 87544-2213                     320 Gold Avenue,
                                                                                             SW, Ste 1218
                                                                                             Albuquerque, NM 87102-3202

Jane Doe L                                     Jane Doe M                                    Jane Does ’G, I, L and M’
c/o Brad D. Hall                               c/o Brad D. Hall                              c/o Brad D. Hall
320 Gold Avenue,                               320 Gold Avenue,                              320 Gold Avenue, SW, Ste 1218
SW, Ste 1218                                   SW, Ste 1218                                  Albuquerque, NM 87102-3216
Albuquerque, NM 87102-3202                     Albuquerque, NM 87102-3202

Jessica Bartleson Individually &               John Doe                                      John Doe ’67’
as Parent & Natural Guardian of                c/o Merit Bennett                             Claimants c/o Brad D. Hall
Maddison Bartleson                             460 St. Michael’s Drive, Ste 703              320 Gold Avenue, SW, Ste 1218
c/o Prince, Schmidt Korte & Baca, LLP          Santa Fe, NM 87505-7646                       Albuquerque, NM 87102-3216
2905 Rodeo Park Drive East, Bldg 2
Santa Fe, NM 87505-6313
John Doe 69                                   John Doe 70                                    John Doe 71
c/o Brad D. Hall                              c/o Brad D. Hall                               c/o Brad D. Hall
320 Gold Avenue,                              320 Gold Avenue,                               320 Gold Avenue,
SW, Ste 1218                                  SW, Ste 1218                                   SW, Ste 1218
Albuquerque, NMCase
                 87102-3202
                        18-13027-t11          Albuquerque,
                                        Doc 232     Filed NM   87102-3202 Entered 08/20/19
                                                           08/20/19                          Albuquerque,Page
                                                                                             16:26:21     NM 87102-3202
                                                                                                                 4 of 23
John Doe 73                            John Doe 74                                   John Doe 76
c/o Brad D. Hall                       c/o Brad D. Hall                              c/o Brad D. Hall
320 Gold Avenue,                       320 Gold Avenue,                              320 Gold Avenue,
SW, Ste 1218                           SW, Ste 1218                                  SW, Ste 1218
Albuquerque, NM 87102-3202             Albuquerque, NM 87102-3202                    Albuquerque, NM 87102-3202

John Doe 77                            John Doe 78                                   John Doe 79
c/o Brad D. Hall                       c/o Brad D. Hall                              c/o Brad D. Hall
320 Gold Avenue,                       320 Gold Avenue,                              320 Gold Avenue,
SW, Ste 1218                           SW, Ste 1218                                  SW, Ste 1218
Albuquerque, NM 87102-3202             Albuquerque, NM 87102-3202                    Albuquerque, NM 87102-3202

John Doe 80                            John Doe 82                                   John Doe 83
c/o Brad D. Hall                       c/o Brad D. Hall                              c/o Brad D. Hall
320 Gold Avenue,                       320 Gold Avenue,                              320 Gold Avenue,
SW, Ste 1218                           SW, Ste 1218                                  SW, Ste 1218
Albuquerque, NM 87102-3202             Albuquerque, NM 87102-3202                    Albuquerque, NM 87102-3202

John Doe 84                            John Doe 87                                   John Doe 88
c/o Brad D. Hall                       c/o Brad D. Hall                              c/o Brad D. Hall
320 Gold Avenue,                       320 Gold Avenue,                              320 Gold Avenue,
SW, Ste 1218                           SW, Ste 1218                                  SW, Ste 1218
Albuquerque, NM 87102-3202             Albuquerque, NM 87102-3202                    Albuquerque, NM 87102-3202

John Doe 90                            John Doe 91                                   John Doe 92
c/o Brad D. Hall                       c/o Brad D. Hall                              c/o Brad D. Hall
320 Gold Avenue,                       320 Gold Avenue,                              320 Gold Avenue,
SW, Ste 1218                           SW, Ste 1218                                  SW, Ste 1218
Albuquerque, NM 87102-3202             Albuquerque, NM 87102-3202                    Albuquerque, NM 87102-3202

John Doe 93                            John Doe 94                                   John Doe 96
c/o Brad D. Hall                       c/o Brad D. Hall                              c/o Brad D. Hall
320 Gold Avenue,                       320 Gold Avenue,                              320 Gold Avenue,
SW, Ste 1218                           SW, Ste 1218                                  SW, Ste 1218
Albuquerque, NM 87102-3202             Albuquerque, NM 87102-3202                    Albuquerque, NM 87102-3202

John Doe 1, c/o Carolyn Nichols        John Doe 2                                    John Doe 4
Rothstein Donatelli, LLP               c/o Carolyn Nichols                           c/o Carolyn Nichols
500 Fourth Street NW, Suite 400        Rothstein Donatelli, LLP                      Rothstein Donatelli, LLP
Albuquerque, NM 87102-2174             500 Fourth Street                             500 Fourth Street
                                       NW, Suite 400                                 NW, Suite 400
                                       Albuquerque, NM 87102                         Albuquerque, NM 87102
John Doe 5                             John Doe 6                                    Joseph Luke Schmaltz
c/o Carolyn Nichols                    c/o Carolyn Nichols                           543 Bannock Street
Rothstein Donatelli, LLP               Rothstein Donatelli, LLP                      Denver, CO 80204-5127
500 Fourth Street                      500 Fourth Street
NW, Suite 400                          NW, Suite 400
Albuquerque, NM 87102                  Albuquerque, NM 87102
Josephine Wafula                       Kenneth J. Griesemer                          La Santisima Trindad
c/o Curtis and Lucero                  4060 St. Joseph Place                         PO Box 189
215 Central Avenue NW Suite 300        Rooms 232-A                                   Arroyo Seco, NM 87514-0189
Albuquerque, NM 87102-3363             Albuquerque, NM 87120-1714


Larry Brito                            Laura Holmes, as Parent a/n/f D.H.            Lucy Brown
c/o St. Anne’s                         C/o Aaron Boland, John Sloan, and Rachae      2808 Bellamah Drive
511 Alicia Street                      308 Catron Street                             Santa Fe, NM 87507-5309
Santa Fe, NM 87501-3645                Santa Fe, New Mexico 87501-1806
              Case 18-13027-t11   Doc 232   Filed 08/20/19          Entered 08/20/19 16:26:21 Page 5 of 23
Madison Bartleson                             Mail Finance                                   Marc Hilton
c/o Prince, Schmidt, Korte and Baca           478 Wheelers Farm Road                         c/o Michael Danoff & Associates, P.C.
2905 Rodeo Park Dr. East, Building 2          Milford, CT 06461-9105                         1225 Rio Grande Blvd. NW
Santa Fe, NM 87505-6313                                                                      Albuquerque, NM 87104-2630


Mark Hilton                                   Mark Valdez                                    N.S. de Guadalupe del Valle de Pojoaque
c/o Michael Danoff and Assoc.                 460 St. Michael’s Drive                        9 Grazing Elk Drive
1225 Rio Grande Blvd. NW                      Suite 703                                      Santa Fe, NM 87506-7140
Albuquerque, NM 87104-2630                    Santa Fe, NM 87505-7646


NM Taxation and Revenue Dept.                 Nativity of the Blessed Virgin Mary            New Mexico School for the Arts
PO Box 8575                                   9502 4th Street NW                             4060 St. Joseph Place
Albuquerque, NM 87198-8575                    Albuquerque, NM 87114-1634                     San Juan Building
                                                                                             Albuquerque, NM 87120-1714


New Mexico Workers Comp Administration        Nuestra Senora de Guadalupe                    Nuestra Senora de Guadalupe - Taos
2410 Centre Avenue SE                         PO Box 1270                                    205 Don Fernando Street
Albuquerque, NM 87106-4190                    Pena Blanca, NM 87041-1270                     Taos, NM 87571-5932



Office of the NM Attorney General             Old Town Catering Company                      Our Lady of Belen
Ms. Maestas and Ms. Pino                      4060 St. Joseph Place                          101 - A North 10th Street
PO Box 1508                                   Albuquerque, NM 87120-1714                     Belen, NM 87002-3835
Santa Fe, NM 87504-1508


Our Lady of Fatima                            Our Lady of Guadalupe                          Our Lady of Guadalupe - Clovis
4020 Lomas Blvd. NE                           1860 Griegos Road NW                           108 North Davis Street
Albuquerque, NM 87110-7745                    Albuquerque, NM 87107-2899                     Clovis, NM 88101-7237



Our Lady of Guadalupe - Peralta               Our Lady of Guadalupe - Villanueva             Our Lady of Lavang
PO Box 10                                     PO Box 39                                      1015 Chelwood Park NE
Peralta, NM 87042-0010                        Villanueva, NM 87583-0039                      Albuquerque, NM 87112-5902



Our Lady of Sorrows - Bernalilo               Our Lady of Sorrows - La Joya                  Our Lady of Sorrows - Las Vegas
PO Box 607                                    PO Box 32                                      403 Valencia Street
Bernalillo, NM 87004-0607                     La Joya, NM 87028-0032                         Las Vegas, NM 87701-3783



Our Lady of the Annunciation                  Our Lady of the Assumption                     Our Lady of the Assumption
2532 Vermont St. NE                           811 Guaymas Place NE                           Jemez Springs
Albuquerque, NM 87110-4638                    Albuquerque, NM 87108-2331                     PO Box 10
                                                                                             Jemez Springs, NM 87025-0010


Our Lady of the Most Holy Rosary              Pierre Levy                                    Prince of Peace Catholic Community
5415 Fortuna Road NW                          644 Don Gaspar Ave.                            12500 Carmel Avenue NE
Albuquerque, NM 87105-1371                    Santa Fe, NM 87505-2666                        Albuquerque, NM 87122-1221

              Case 18-13027-t11          Doc 232   Filed 08/20/19           Entered 08/20/19 16:26:21 Page 6 of 23
Province of St. Ann                          Province of St. Ann                           Queen of Heaven
c/o Law Offices of Jeffrey E. Jones          c/o Paul R. Harris, Ulmer & Berne             5311 Phoenix Avenue NE
PO Box 24350                                 1660 West 2nd Street, Ste. 1100               Albuquerque, NM 87110-3125
Santa Fe, NM 87502-9350                      Cleveland, OH 44113-1406


Risen Savior Catholic Community              Ruben Ortiz                                   Rudy Blea
7701 Wyoming Blvd. NE                        Michael Ross, Elias Law Firm, P.C.            c/o Annie-Laurie Coogan, LLC
Albuquerque, NM 87109-5346                   111 Isleta Blvd., SW Ste A                    215 Lincoln Ave. Suite 204F
                                             Albuquerque, NM 87105-3896                    Santa Fe, NM 87501-1903


Rudy Blea                                    Sacred Heart                                  Sacred Heart - Clovis
c/o Pierre Levy, O’Friel and Levy,           412 Stover Avenue SW                          911 N. Merriwether Street
644 Don Gaspar Avenue                        Albuquerque, NM 87102-3899                    Clovis, NM 88101-5864
Santa Fe, NM 87505-2666


Sacred Heart - Espanola                      Saint John XXII Catholic Community            San Antonio de Padua
PO Box 69                                    4831 Tramway Ridge Drive, NE                  PO Box 460
Espanola, NM 87532-0069                      Albuquerque, NM 87111-2787                    Penasco, NM 87553-0460



San Clemente                                 San Diego Mission                             San Felipe de Neri
PO Box 147                                   PO Box 79                                     PO Box 7007
Los Lunas, NM 87031-0147                     Jemez Pueblo, NM 87024-0079                   Albuquerque, NM 87194-7007



San Francisco de Asis                        San Ignacio                                   San Isidro
PO Box 72                                    1300 Waler Street NE                          3552 Aqua Fria Street
Ranchos De Taos, NM 87557-0072               Albuquerque, NM 87102-1623                    Santa Fe, NM 87507-1583



San Jose                                     San Jose - Anton Chico                        San Jose - Los Ojos
2401 Broadway Blvd. SE                       PO Box 99                                     PO Box 6
Albuquerque, NM 87102-5009                   Anton Chico, NM 87711-0099                    Los Ojos, NM 87551-0006



San Juan Bautista                            San Juan Nepomuceno                           San Miguel
PO Box 1075                                  PO Box 7                                      403 El Camino Real Street NW
Ohkay Owingeh, NM 87566-1075                 El Rito, NM 87530-0007                        Socorro, NM 87801-5106



San Miguel del Vado                          San Ysidro                                    Sangre de Cristo
PO Box 507                                   PO Box 182                                    8901 Candelaria Road NE
Ribera, NM 87560-0507                        Corrales, NM 87048-0182                       Albuquerque, NM 87112-1209



Santa Clara                                 Santa Maria De La Paz Catholic Community, In   Santa Maria de La Paz Catholic Community
PO Box 186                                  c/o Dennis A. Banning                          11 College Avenue
Roy, NM 87743-0186                          NM Financial & Family Law                      Santa Fe, NM 87508-9225
                                            320 Gold Avenue SW, Suite 1401
              Case 18-13027-t11             Albuquerque,
                                      Doc 232     Filed NM  87102-3248 Entered 08/20/19
                                                         08/20/19                          16:26:21 Page 7 of 23
Santo Nino - Tierra Amarilla                Santuario San Martin de Porres                  Servants of the Paraclete
PO Box 160                                  8321 Camino San Martin SW                       c/o Law Offices of Jeffrey E. Jones
Tierra Amarilla, NM 87575-0160              Albuquerque, NM 87121-8302                      PO Box 24350
                                                                                            Santa Fe, NM 87502-9350


Shrine of Our Lady of Guadalupe - SF        Shrine of St. Bernadette                        Shrine of the Little Flower
417 Aqua Fria Street                        11509 Indian School Road NE                     St. Teresa of the Infant Jesus
Santa Fe, NM 87501-2505                     Albuquerque, NM 87112-3163                      300 Mildred Avenue NW
                                                                                            Albuquerque, NM 87107-2307


Sons of the Holy Family, Inc.               Southwest Copy Systems Leasing                  St. Alice
c/o Modrall Sperling                        4545 McLeod NE                                  PO Box 206
500 4th Street NW, Ste. 1000                Albuquerque, NM 87109-2202                      Mountainair, NM 87036-0206
Albuquerque, NM 87102-2186


St. Anne                                    St. Anne - Tucumcari                            St. Anne’s
1400 Arenal Road SW                         306 West High                                   511 Alicia Street
Albuquerque, NM 87105-4032                  Tucumcari, NM 88401-2801                        Santa Fe, NM 87501-3645



St. Anthony - Dixon                         St. Anthony - Questa                            St. Anthony of Padua - Fort Sumner
PO Box 39                                   PO Box 200                                      PO Box 370
Dixon, NM 87527-0039                        Questa, NM 87556-0200                           Fort Sumner, NM 88119-0370



St. Anthony of Padua - Pecos                St. Augustine                                   St. Bernadette Parish
HC 74, Box 23                               PO Box 849                                      11509 Indian School Rd. NE
Pecos, NM 87552-9705                        Isleta, NM 87022-0849                           Albuquerque, NM 87112-3163



St. Charles                                 St. Edwin                                       St. Francis Xavier
1818 Coal Place SE                          2105 Barcelona Road SW                          820 Broadway Blvd. SE
Albuquerque, NM 87106-4095                  Albuquerque, NM 87105-5713                      Albuquerque, NM 87102-4210



St. Francis Xavier - Clayton                St. Gurtrude the Great                          St. Helen
115 North 1st Street                        PO Box 599                                      1600 South Avenue O
Clayton, NM 88415-3503                      Mora, NM 87732-0599                             Portales, NM 88130-7099



St. John Vianney Church                     St. John the Baptist - Santa Fe                 St. Joseph
1001 Meteor Avenue NE                       1301 Osage Avenue                               PO Box 516
Rio Rancho, NM 87144-8031                   Santa Fe, NM 87505-3327                         Springer, NM 87747-0516



St. Joseph - Cerrillos                      St. Joseph on the Rio Grande                    St. Joseph’s Fertility Care
PO Box 98                                   5901 St. Joseph Drive NW                        4060 St. Joseph Place
Cerrillos, NM 87010-0098                    Albuquerque, NM 87120-3767                      Rooms 130
                                                                                            Albuquerque, NM 87120-1714
              Case 18-13027-t11        Doc 232   Filed 08/20/19            Entered 08/20/19 16:26:21 Page 8 of 23
St. Jude Thaddeus                               St. Mary                                        St. Patrick - Chama
5712 Paradise Blvd. NW                          PO Box 276                                      PO Box 36
Albuquerque, NM 87114-4928                      Vaughn, NM 88353-0276                           Chama, NM 87520-0036



St. Patrick - St. Joseph                        St. Paul Fire & Marine Insurance Company        St. Pius X High School
105 Buena Vista Street                          Jonathan B. Alter, Esq.                         Catholic Center
Raton, NM 87740-2954                            1 Tower Square 4MS                              5301 St. Josephs Drive NW
                                                Hartford, CT 06183-1050                         Albuquerque, NM 87120-1712


St. Rose of Lima                                St. Therese of the Infant Jesus Parish          St. Thomas Aquinas
439 South 3rd Street                            3424 4th Street NW                              1502 Sara Road SE
Santa Rosa, NM 88435-2405                       Albuquerque, NM 87107                           Rio Rancho, NM 87124-1848



St. Thomas Aquinas University Parish            St. Thomas the Apostle                          St. Vincent de Paul Society Archdiocese of S
1815 Las Lomas Road NE                          PO Box 117                                      c/o Modrall Sperling Law Firm
Albuquerque, NM 87106-3803                      Abiquiu, NM 87510-0117                          PO Box 2168
                                                                                                Albuquerque, NM 87103-2168


The Cathedral Basilica of St. Francis           The Catholic Foundation                         The Holy See, Archbishop Pierre
PO Box 2127                                     4333 Pan American Fwy NE                        Apostolic Nunciature
Santa Fe, NM 87504-2127                         Albuquerque, NM 87107-6833                      3339 Massachusetts Avenue NW
                                                                                                Washington, DC 20008-3610


Thomas Mayefske                                 Thomas Paickattu                                Todd A. Atkinson
1017 Florida SE                                 c/o Andrew Indahl, Altura Law Firm              Ulmer & Berne LLP
Albuquerque, NM 87108-4929                      500 Marquette Drive NW, Ste. 1200               1660 West 2nd St., Suite 1100
                                                Albuquerque, NM 87102-5312                      Cleveland, OH 44113-1406


United States Conference of                     United States Trustee                           Xerox Financial Services
Catholic Bishops                                PO Box 608                                      45 Glover Avenue
3211 Fourth Street NE                           Albuquerque, NM 87103-0608                      Norwalk, CT 06850-1238
Washington, DC 20017-1194


Brad D. Hall                                    Bruce Anderson                                  Chris W Pierce
320 Gold Avenue SW                              Elsaesser Anderson, Chtd.                       Walker & Associates, P.C.
Suite 1218                                      320 East Neider Avenue                          500 Marquette N.W., Suite 650
Albuquerque, NM 87102-3216                      Coeur d’Alene, ID 83815-6007                    Albuquerque, NM 87102-5341


Christine Romero                                Debra J. Moulton                                Ford Elsaesser
c/o Pierre Levy, Esq.                           Kennedy, Moulton & Wells, P.C.                  Elsaesser Anderson, Chtd.
644 Don Gaspar Avenue                           2201 San Pedro Dr. NE                           320 East Neider Avenue
Santa Fe, NM 87505-2666                         Albuquerque, NM 87110-5942                      Suite 102
                                                                                                Coeur D’Alene, ID 83815-6007

Jaime Dawes                                     James R. Murray                                 Jim Carter
Stelzner, Winter, Warburton, Flores, San        Blank Rome LLP                                  Blank Rome LLP
PO Box 528                                      1825 Eye Street NW                              1825 Eye Street NW
Albuquerque, NM 87103-0528                      Washington, DC 20006-5403                       Washington, DC 20006-5403
              Case 18-13027-t11            Doc 232   Filed 08/20/19            Entered 08/20/19 16:26:21 Page 9 of 23
Juan L Flores                                        Luis Stelzner                                        Mark H Donatelli
Stelzner, Winter, Warburton, Flores, San             Stelzner, Winter, Warburton, Flores, San             Carolyn M. Cammie Nichols Ro
P.O. Box 528                                         302 8th St. NW Ste 200                               500 4th Street, NW
Albuquerque, NM 87103-0528                           Albuquerque, NM 87102-3024                           Suite 400
                                                                                                          Albuquerque, NM 87102-2174

Patrick Kennedy                                      Robert P. Warburton                                  Samuel I. Roybal
King Industries Corporation                          Stelzner, Winter, Warburton, Flores, San             Walker & Associates, P.C.
PO Box 273                                           PO Box 528                                           500 Marquette, NW, Ste 650
Alto, NM 88312-0273                                  Albuquerque, NM 87103-0528                           Albuquerque, NM 87102-5341


Sara Sanchez                                         Stephanie L Schaeffer                                Thomas Paickattu
Stelzner, Winter, Warburton, Flores, San             Walker & Associates, P.C.                            C/o Altura Law Firm
PO Box 528                                           500 Marquette NW Suite 650                           500 Marquette Ave NW
Albuquerque, NM 87103-0528                           Albuquerque, NM 87102-5341                           Suite 1200
                                                                                                          Albuquerque, NM 87102-5312

Thomas D Walker
Walker & Associates, P.C.
500 Marquette Ave NW Ste 650
Albuquerque, NM 87102-5341




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Catholic Charities, Inc.                          (u)Catholic Mutual Relief Society of America         (u)John Doe #1, 2, 4, 5, 6




(u)Official Committee of Unsecured Creditors         (u)Parish Steering Committee of the Roman Cat        (u)Santa Maria de La Paz Parish




(u)Sons of the Holy Family, Inc                      (u)St. Paul Fire & Marine Insurance Company          (u)The Catholic Foundation of the Archdiocese




(u)Various tort claimants                            (u)A-1                                               (u)A-10




(u)A-100                                             (u)A-101                                             (u)A-102



             Case 18-13027-t11             Doc 232       Filed 08/20/19           Entered 08/20/19 16:26:21 Page 10 of 23
(u)A-103                             (u)A-104                              (u)A-105




(u)A-106                             (u)A-107                              (u)A-108




(u)A-109                             (u)A-11                               (u)A-110




(u)A-111                             (u)A-112                              (u)A-113




(u)A-114                             (u)A-115                              (u)A-116




(u)A-117                             (u)A-118                              (u)A-119




(u)A-12                              (u)A-120                              (u)A-121




(u)A-122                             (u)A-123                              (u)A-124




(u)A-125                             (u)A-126                              (u)A-127




(u)A-128                             (u)A-129                              (u)A-13



           Case 18-13027-t11   Doc 232   Filed 08/20/19   Entered 08/20/19 16:26:21 Page 11 of 23
(u)A-130                             (u)A-131                              (u)A-132




(u)A-133                             (u)A-134                              (u)A-135




(u)A-136                             (u)A-137                              (u)A-138




(u)A-139                             (u)A-14                               (u)A-140




(u)A-141                             (u)A-142                              (u)A-143




(u)A-144                             (u)A-145                              (u)A-146




(u)A-147                             (u)A-148                              (u)A-149




(u)A-15                              (u)A-150                              (u)A-151




(u)A-152                             (u)A-153                              (u)A-154




(u)A-155                             (u)A-156                              (u)A-157



           Case 18-13027-t11   Doc 232   Filed 08/20/19   Entered 08/20/19 16:26:21 Page 12 of 23
(u)A-158                             (u)A-159                              (u)A-16




(u)A-160                             (u)A-161                              (u)A-162




(u)A-163                             (u)A-164                              (u)A-165




(u)A-166                             (u)A-167                              (u)A-168




(u)A-169                             (u)A-17                               (u)A-170




(u)A-171                             (u)A-172                              (u)A-173




(u)A-174                             (u)A-175                              (u)A-176




(u)A-177                             (u)A-178                              (u)A-179




(u)A-18                              (u)A-180                              (u)A-181




(u)A-182                             (u)A-183                              (u)A-184



           Case 18-13027-t11   Doc 232   Filed 08/20/19   Entered 08/20/19 16:26:21 Page 13 of 23
(u)A-185                             (u)A-186                              (u)A-187




(u)A-188                             (u)A-189                              (u)A-19




(u)A-190                             (u)A-191                              (u)A-192




(u)A-193                             (u)A-194                              (u)A-195




(u)A-196                             (u)A-197                              (u)A-198




(u)A-199                             (u)A-2                                (u)A-20




(u)A-200                             (u)A-201                              (u)A-202




(u)A-203                             (u)A-204                              (u)A-205




(u)A-206                             (u)A-207                              (u)A-208




(u)A-209                             (u)A-21                               (u)A-210



           Case 18-13027-t11   Doc 232   Filed 08/20/19   Entered 08/20/19 16:26:21 Page 14 of 23
(u)A-211                             (u)A-212                              (u)A-213




(u)A-214                             (u)A-215                              (u)A-216




(u)A-217                             (u)A-218                              (u)A-219




(u)A-22                              (u)A-220                              (u)A-221




(u)A-222                             (u)A-223                              (u)A-224




(u)A-225                             (u)A-226                              (u)A-227




(u)A-228                             (u)A-229                              (u)A-23




(u)A-230                             (u)A-231                              (u)A-232




(u)A-233                             (u)A-234                              (u)A-235




(u)A-236                             (u)A-237                              (u)A-238



           Case 18-13027-t11   Doc 232   Filed 08/20/19   Entered 08/20/19 16:26:21 Page 15 of 23
(u)A-239                             (u)A-24                               (u)A-240




(u)A-241                             (u)A-242                              (u)A-243




(u)A-244                             (u)A-245                              (u)A-246




(u)A-247                             (u)A-248                              (u)A-249




(u)A-25                              (u)A-250                              (u)A-251




(u)A-252                             (u)A-253                              (u)A-254




(u)A-255                             (u)A-256                              (u)A-257




(u)A-258                             (u)A-259                              (u)A-26




(u)A-260                             (u)A-261                              (u)A-262




(u)A-263                             (u)A-264                              (u)A-265



           Case 18-13027-t11   Doc 232   Filed 08/20/19   Entered 08/20/19 16:26:21 Page 16 of 23
(u)A-266                             (u)A-267                              (u)A-268




(u)A-269                             (u)A-27                               (u)A-270




(u)A-271                             (u)A-272                              (u)A-273




(u)A-274                             (u)A-275                              (u)A-276




(u)A-277                             (u)A-278                              (u)A-279




(u)A-28                              (u)A-280                              (u)A-281




(u)A-282                             (u)A-283                              (u)A-284




(u)A-285                             (u)A-286                              (u)A-288




(u)A-289                             (u)A-29                               (u)A-290




(u)A-291                             (u)A-292                              (u)A-293



           Case 18-13027-t11   Doc 232   Filed 08/20/19   Entered 08/20/19 16:26:21 Page 17 of 23
(u)A-294                             (u)A-295                              (u)A-296




(u)A-297                             (u)A-298                              (u)A-299




(u)A-3                               (u)A-30                               (u)A-300




(u)A-301                             (u)A-302                              (u)A-303




(u)A-304                             (u)A-305                              (u)A-306




(u)A-307                             (u)A-308                              (u)A-309




(u)A-31                              (u)A-310                              (u)A-311




(u)A-312                             (u)A-313                              (u)A-314




(u)A-315                             (u)A-316                              (u)A-317




(u)A-318                             (u)A-319                              (u)A-32



           Case 18-13027-t11   Doc 232   Filed 08/20/19   Entered 08/20/19 16:26:21 Page 18 of 23
(u)A-320                             (u)A-321                              (u)A-322




(u)A-323                             (u)A-324                              (u)A-325




(u)A-326                             (u)A-327                              (u)A-328




(u)A-329                             (u)A-33                               (u)A-330




(u)A-331                             (u)A-332                              (u)A-333




(u)A-334                             (u)A-335                              (u)A-336




(u)A-337                             (u)A-338                              (u)A-339




(u)A-34                              (u)A-340                              (u)A-341




(u)A-342                             (u)A-343                              (u)A-344




(u)A-345                             (u)A-346                              (u)A-347



           Case 18-13027-t11   Doc 232   Filed 08/20/19   Entered 08/20/19 16:26:21 Page 19 of 23
(u)A-348                             (u)A-349                              (u)A-35




(u)A-350                             (u)A-351                              (u)A-352




(u)A-353                             (u)A-354                              (u)A-355




(u)A-356                             (u)A-357                              (u)A-358




(u)A-359                             (u)A-36                               (u)A-360




(u)A-361                             (u)A-362                              (u)A-363




(u)A-364                             (u)A-365                              (u)A-366




(u)A-367                             (u)A-368                              (u)A-369




(u)A-37                              (u)A-370                              (u)A-371




(u)A-372                             (u)A-373                              (u)A-374



           Case 18-13027-t11   Doc 232   Filed 08/20/19   Entered 08/20/19 16:26:21 Page 20 of 23
(u)A-375                             (u)A-376                              (u)A-377




(u)A-378                             (u)A-379                              (u)A-38




(u)A-39                              (u)A-4                                (u)A-40




(u)A-41                              (u)A-42                               (u)A-43




(u)A-44                              (u)A-45                               (u)A-46




(u)A-47                              (u)A-48                               (u)A-49




(u)A-5                               (u)A-50                               (u)A-51




(u)A-52                              (u)A-53                               (u)A-54




(u)A-55                              (u)A-56                               (u)A-57




(u)A-58                              (u)A-59                               (u)A-6



           Case 18-13027-t11   Doc 232   Filed 08/20/19   Entered 08/20/19 16:26:21 Page 21 of 23
(u)A-60                             (u)A-61                               (u)A-62




(u)A-63                             (u)A-64                               (u)A-65




(u)A-66                             (u)A-67                               (u)A-68




(u)A-69                             (u)A-7                                (u)A-72




(u)A-73                             (u)A-74                               (u)A-75




(u)A-76                             (u)A-77                               (u)A-78




(u)A-79                             (u)A-8                                (u)A-80




(u)A-81                             (u)A-82                               (u)A-83




(u)A-84                             (u)A-85                               (u)A-86




(u)A-87                             (u)A-88                               (u)A-89



          Case 18-13027-t11   Doc 232   Filed 08/20/19   Entered 08/20/19 16:26:21 Page 22 of 23
(u)A-9                                           (u)A-90                                      (u)A-91




(u)A-92                                          (u)A-93                                      (u)A-94




(u)A-95                                          (u)A-96                                      (u)A-97




(u)A-98                                          (u)A-99                                      (d)Elizabeth Hardin-Burrola
                                                                                              P.O. Box 178
                                                                                              Gallup, NM 87305-0178



(u)J. W.                                         (u)John Doe                                  (u)John Doe Victim




(u)John Does 67, 69, 70, 71, 73, 74, 76, 77,     (u)Laura Holmes                              (u)Pamela D Kennedy




(u)Rudy Blea                                     End of Label Matrix
                                                 Mailable recipients   219
                                                 Bypassed recipients   394
                                                 Total                 613




               Case 18-13027-t11           Doc 232   Filed 08/20/19          Entered 08/20/19 16:26:21 Page 23 of 23
